Citation Nr: 1600396	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for a right knee disability, claimed as right knee strain with narrowing of the medical compartment consistent with post-surgical meniscectomy, patellar chondromalacia with degenerative joint disease, and residual scarring. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active duty from July 1986 to June 1990, with additional service in the Army Reserves from November 1991 to December 1994.

This matter came to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This claim was previously before the Board in June 2012 and April 2014, when it was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran's right knee disability has been productive of no more than pain and limitation of flexion of no more than 90 degrees, and limitation of extension of no more than 0 degrees.

2.  The Veteran's right knee disability resulted in objective evidence of episodes of joint "locking" and joint effusion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).

2.  The criteria for a separate 20 percent rating for the residuals of right knee meniscectomy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher rating for his right knee disability.  The Veteran filed his claim for an increased evaluation of his right knee disability in December 2006.  The Board apologies for the delays in the full adjudication of this case. 

The Veteran's right knee disability is rated under Diagnostic Code 5010.  
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.4, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's knee disability is rated under Diagnostic Code 5010, which states that traumatic arthritis is rated pursuant to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2015).

There are several Diagnostic Codes which could be applicable to a knee disability, as the right knee is the joint involved in this case. 

Diagnostic Code 5258 addresses cartilage, semiulnar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, for which a 20 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under it, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under it, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation. Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015). 

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Again, that is neither shown or asserted here, as the Veteran has explicitly denied any recurrent subluxation or lateral instability of the right knee.  See January 2007 VA examination, August 2012 VA examination. 

The Board notes that the criteria under Diagnostic Codes 5257, 5258, 5860, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown. In this case, the Veteran's right knee had consistently been rated under Diagnostic Code 5010 for right knee arthritis and pain.  Based on the evidence of record, the Board notes that in addition to Diagnostic Code 5010, Diagnostic Code 5258 5260 (for frequent episodes of "locking") is applicable in this case.

The Veteran was given a VA examination in January 2007.  The examiner stated that the Veteran had abnormal movement in his right knee, and that the movement was guarded.  There was no ankylosis, knee flexion was decreased to 110 degrees, and extension was 0 degrees, both with pain.  Repetitive use did not result in additional limitation in degrees, and the Veteran experienced additional limitation by pain, fatigue, weakness, and lack of endurance.  There was no evidence of incoordination.  The Veteran reported difficulty with prolonged standing, walking, and kneeling.  His knee was tender to palpation, there were no shin splints, and no history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had advanced degenerative changes in the knee, with loss of joint space a dosteophyte formation.         

The Veteran was given a VA examination in August 2012.  He told the examiner that his knee swelled and locked, but did not give way, and that he did not have any flare-ups.  Range of motion was 0 to 90 degrees flexion (with pain at the end range), extension was 0 to 0 degrees, and he tolerated with no change with repetition.    

A January 2015 VA examination addendum related that the Veteran did not have additional limitation of motion due to pain or weakness, and that his range of motion remained the same.  

In addition, March 2007 private treatment records noted that the Veteran had full range of motion in his right knee.  He also had minimal joint line pain, tenderness in the right foot, a normal arch, and no other leg pain.  The doctor noted that the Veteran had an arthroscopy done on his right knee in January 2007.
In his lay statements, the Veteran has reported that his right knee joint locks, that he experiences pain, that he has difficulty going up or down steps, standing up, squatting, and that he has fallen on several occasions due to the knee locking.  The Veteran has also reported that his right knee disability has had a severe impact on his daily activities and his work, as he cannot run and exercise, had to limit his driving, and had to quit his job in law enforcement due to his inability to perform physical tasks. 

First, the Veteran's limitation of flexion (90 degrees at its worst in August 2012) does not warrant a compensable rating under Diagnostic Code 5260.  However, based on the fact that the Veteran reported ongoing right knee pain during his VA examination and was found to have painful motion upon repeated movement, the minimum 10 percent rating assigned to the Veteran for the painful motion of the right knee under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be rated at the minimum compensable rating for a particular joint, is the correct rating here.  The Veteran's limitation of flexion, which ranged from 90 degrees to 140 degrees during the period on appeal (with 140 degrees being normal knee flexion), does not warrant a rating higher than 10 percent.  The Veteran does not meet the schedular criteria for a higher rating of 20 percent for his right knee disability under Diagnostic Code 5260, as his flexion is not limited to 30 degrees, and has not been limited to 30 degrees at any time during the period on appeal.  As such, only the already-assigned 10 percent disability rating is warranted under Diagnostic Code 5260.  38 C.F.R. § 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).

Second, the Veteran does not meet the schedular criteria for a higher rating of 20 percent for his right knee under Diagnostic Code 5261, as his extension is not limited to 15 degrees, and has not been limited to 15 degrees at any time during the period on appeal.  The Veteran's extension has been limited to 0 degrees at the most during the period on appeal, which actually warrants a non-compensable rating.  As such, the Veteran would only receive a 0 percent disability rating under Diagnostic Code 5261.  

The Board has also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the right knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the right knee disability more nearly approximates the criteria for any higher rating for any period on appeal.

Instead, the Veteran's private treatment records and his VA examinations have reported that the Veteran had a meniscal tear with frequent joint "locking," frequent episodes of joint pain, and frequent episodes of joint effusion.  This provides the basis for an additional rating for the Veteran's right knee disability - namely, for a  compensable evaluation under Diagnostic Code 5258.

It is important for the Veteran to understand that he is already receiving two separate disability ratings for his single right knee disability.  His two ratings, one for 20 percent and one for 10 percent, are equivalent to a general ratings table schedular rating of 30 percent.  This already represents the fact that the Veteran's employment ability has been reduced by a generally one-third (30 percent), as well as the fact that the Veteran's right knee disability caused him many problems with his day-to-day life and activities.  In other words, the currently-assigned ratings already recognize the Veteran's right knee disability for the severe problem that it is, and recognizes his concerns regarding the disability.  Without taking his concerns and the physical problems he experiences with his right knee into consideration, there would be little basis for the current findings, let alone a higher rating. 

As such, the claim of entitlement to increased disability evaluation in excess of 10 percent for a right knee disability based on Diagnostic Code 5010 is therefore denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to increased evaluations in excess of 10 percent for a right knee disability, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  A separate 20 percent disability rating under Diagnostic Code 5258, for knee locking and effusion, is granted.  

Other Considerations

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign higher separate or combined ratings in excess of the 20 and 10 percent ratings currently assigned for the Veteran's right knee disability for any time during the period on appeal.  During the entirety of the appeal period extending from December 2006, the Veteran has certainly been competent to report his symptoms, to include pain and weakness.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected right knee warrants a higher evaluation, the medical findings do not support his contentions.  In this regard, ratings for knee disabilities are determined by specific symptoms and physical manifestations, which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of his right knee disability under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board attaches greater probative weight to the medical findings of record and finds that the Veteran is currently compensated for the symptoms of which he complained and which he has regularly reported at the highest level allowed under the Rating Schedule for his specific disability.     

Upon reviewing the longitudinal record in this case, the Board finds that at no time during the appeal period has the Veteran's right knee disability been more disabling than as reflected by the currently assigned evaluation.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria, shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the Veteran's right knee disability based on the limitation of range of motion, pain, and locking, and all sets of applicable criteria have been considered in this case.  The currently-assigned rating for his right knee condition practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability, and still higher evaluations may be assigned on a schedular basis.  See 38 C.F.R. § 4.1 (2015).  Thus, his disability picture is considered contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. 

Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization (and in this case there are none, with the exception of the three right knee surgeries).  Id.  Therefore, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. , 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to his service-connected right knee disability, nor have the Veteran or his representative so alleged (to the contrary, the Veteran reported that he worked full-time as an investigator at the Attorney General's office).  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.  If such a problem does occur, the Veteran should let VA know as soon as possible. 

Again, there is no basis for the assignment of increased ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an evaluation in excess of 10 percent for limitation of flexion of the right knee is denied. 

Entitlement to a 20 percent rating for residuals of a meniscus injury to the right knee is granted, subject to the laws and regulations governing the award of monetary benefits.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


